Appeal from a decision and award of the Workmen’s Compensation Board. Claimant, employed as a clerk in a department store, was injured at a picnic sponsored by the employer. Although the picnic was off premises, on Sunday, when no salary was paid and employees furnished their own transportation, it could be found on this record that the picnic was designed to promote good will of employees and within the business interest of the employer to sponsor it. Here the picnic was organized and financed by the employer, which posted a list of employees on the bulletin board with a request for those who would attend to cheek off their names. In holding that attendance at the picnic was in the course of employment the board was within Matter of Dodge v. Wm. J. Keller, Inc. (279 App. Div. 959, affd. 304 N. Y. 792) and Matter of Fagan v. Albany Evening Union Co. (261 App. Div. 861). Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.